


109 HR 5455 IH: Veterans Identity Protection Act of

U.S. House of Representatives
2006-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5455
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2006
			Mr. Salazar
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To require the Secretary of Veterans Affairs to provide
		  free credit monitoring and credit reports for veterans and others affected by
		  the theft of veterans’ personal data, to ensure that such persons are
		  appropriately notified of such thefts, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Identity Protection Act of
			 2006.
		2.Certification by
			 Secretary of Veterans Affairs
			(a)In
			 generalNot later than 30
			 days after the date of enactment of this Act, the Secretary of Veterans Affairs
			 (in this Act referred to as the Secretary) shall certify in
			 writing to Congress that any individual whose personal information is
			 compromised due to lax data security precautions at the Department of Veterans
			 Affairs has been appropriately notified in writing of such compromise.
			(b)ApplicabilityThe
			 certification required by subsection (a) shall apply with respect to any
			 compromise of personal information at the Department of Veterans Affairs
			 occurring before or after the date of enactment of this Act, including with
			 respect to the theft of data first publicly reported on May 22, 2006.
			3.Free services to
			 victims of data security breachesThe Secretary shall provide, free of charge,
			 to each individual whose personal information is (or was before the date of
			 enactment of this Act) compromised due to lax data security precautions at the
			 Department of Veterans Affairs—
			(1)credit monitoring
			 services, during the 1-year period beginning on the date of enactment of this
			 Act; and
			(2)a
			 copy of the credit report (as defined in section 603 of the Fair Credit
			 Reporting Act) of the affected individual once annually during the 2-year
			 period beginning on the date on which the credit monitoring services required
			 by paragraph (1) terminate, which shall be in addition to any other credit
			 report provided to the individual under otherwise applicable law, free of
			 charge or otherwise.
			4.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Secretary to carry out this Act,
			 $1,250,000,000.
		
